Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 2/1/2022. 

Reasons for Allowance
Claims 1-20 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim.
Koodli et al (publication number 2011/0075675), hereinafter Koodli, teaches (please refer to Koodli Fig. 4) the claim requirements for "establishing, by a user equipment (UE), a Radio Resource Control (RRC) connection with a second base station" – see how the RRC connection establishment is complete in Koodli Fig. 4 step 3; claimed "RRC reconfiguration message" in Fig. 7 step 4; claimed "reconfiguration response message" in Fig. 7 step 6.

    PNG
    media_image1.png
    149
    267
    media_image1.png
    Greyscale

Yi et al (publication number 2010/0309837), hereinafter Yi, teaches (please refer to Yi Fig. 4) the claim requirements for data bearers connecting a user equipment (UE), 

    PNG
    media_image2.png
    565
    376
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    587
    721
    media_image3.png
    Greyscale


Osterling et al (publication number 2008/0242301), hereinafter Osterling, teaches (please refer to Fig. 5) the claim requirements for control plane functionality over a RRC connection in par 34 in reference to Fig. 5.

    PNG
    media_image4.png
    562
    425
    media_image4.png
    Greyscale

However, a combination of these references would not teach or suggest or render obvious the limitations of claim 1, i.e., a first connection between a UE and a first base station based on a RRC reconfiguration message, this connection comprising data bearers forwarding user data between the UE, the first base station, and a core network element, while simultaneously the UE implementing control plane functionality of the UE over the RRC connection with a second base station, as claimed.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644